NONPRECEDENTIAL DISPOSITION
                          To be cited only in accordance with
                                   Fed. R. App. P. 32.1



              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                  Submitted May 30, 2013
                                   Decided May 31, 2013

                                           Before

                            FRANK H. EASTERBROOK, Chief Judge 

                            JOEL M. FLAUM, Circuit Judge

                            DIANE S. SYKES, Circuit Judge
No. 12‐2774

UNITED STATES OF AMERICA,                           Appeal from the United States District
     Plaintiff‐Appellee,                            Court for the Western District of Wisconsin.


       v.                                           No. 12‐CR‐27‐WMC‐01


MATTHEW J. FLASKRUD,                                William M. Conley,
    Defendant‐Appellant.                            Chief Judge.


                                         O R D E R

        Matthew Flaskrud raped a woman in front of her two children and in 2004 was
convicted of third‐degree sexual assault in Wisconsin. See WIS. STAT. § 940.225(3). He was
sentenced to 30 months in prison to be followed by a term of extended supervision. Because
of his conviction he also was required to register as a sex offender until 2029 under the Sex
Offender and Notification Act (“SORNA”). See 42 U.S.C. §§ 16911, 16913, 16915. After
serving his prison sentence, Flaskrud was released on supervision but reimprisoned in
April 2010 for violating the terms of his supervision by, among other things, punching his
son and ignoring a restraining order. Flaskrud was again released on extended supervision
in November 2010, but in July 2011 he was arrested and charged with battery after
punching a man in a bar. See WIS. STAT. § 940.19(2). He fled to Colorado without updating
his sex‐offender registration. Federal authorities then charged Flaskrud with traveling in
interstate commerce and not updating his SORNA registration. See 18 U.S.C. § 2250(a).
No. 12‐2774                                                                                 Page 2

Meanwhile, Wisconson authorities dismissed the battery charge after Flaskrud was
returned from Colorado, but his supervision again was revoked.

       In federal court Flaskrud pleaded guilty to violating § 2250(a) and was sentenced
above the guidelines range to 48 months’ imprisonment. Flaskrud has filed a notice of
appeal, but his appointed attorney believes the appeal is frivolous and seeks to withdraw.
See Anders v. California, 386 U.S. 738, 744 (1967). Flaskrud has not responded to counsel’s
motion. See CIR. R. 51(b). We confine our review to the potential issues identified in
counsel’s facially adequate brief. United States v. Schuh, 289 F.3d 968, 973–74 (7th Cir. 2002).

       Counsel first notes that Flaskrud does not want his guilty plea set aside, and thus
counsel properly refrains from discussing the voluntariness of the plea or the district court’s
compliance with Federal Rule of Criminal Procedure 11. See United States v. Konczak, 683
F.3d 348, 349 (7th Cir. 2012); United States v. Knox, 287 F.3d 667, 671 (7th Cir. 2002).

        Counsel next considers whether Flaskrud could challenge the reasonableness of his
prison sentence but properly concludes that any such challenge would be frivolous. We will
uphold as reasonable an above‐guidelines sentence so long as the district court considered
the factors in 18 U.S.C. § 3553(a) and adequately explained its reasons for imposing the
sentence. See United States v. Hill, 645 F.3d 900, 911 (7th Cir. 2011); United States v. Courtland,
642 F.3d 545, 550 (7th Cir. 2011). At sentencing Flaskrud acknowledged that the district
court had correctly calculated his imprisonment range at 21 to 27 months (based on a total
offense level of 10 and category V criminal history). But the court concluded that a sentence
within that range would understate the severity of Flaskrud’s violent and extensive criminal
history. See 18 U.S.C. § 3553(a)(2); U.S.S.G. § 4A1.3. The judge was “struck” by Flaskrud’s
criminal history, which includes 13 adult convictions (only 4 resulting in criminal‐history
points). Among those crimes are the rape underlying his 2004 conviction, several batteries,
child abuse, and the statutory rape of a 15‐year‐old girl. As the judge recognized, Flaskrud
engaged in much of this conduct soon after his release from prison on other charges and
often while on supervision. The court noted that Flaskrud had been diagnosed with
antisocial personality disorder, but concluded that Flaskrud had not explained how that
diagnosis made him less culpable or reduces the chance of recidivism. See United States v.
Patrick, 707 F.3d 815, 819 (7th Cir. 2013); United States v. Favara, 615 F.3d 824, 830 (7th Cir.
2010). The judge contemplated imposing an even longer sentence, but after considering the
guidelines range, decided that 48 months was sufficient. We would not conclude that the
court abused its discretion. See United States v. Padilla, 618 F.3d 643, 646 (7th Cir. 2010);
United States v. Jackson, 576 F.3d 465, 470 (7th Cir. 2009); United States v. McKinney, 543 F.3d
911, 914 (7th Cir. 2008).

       The motion to withdraw is GRANTED, and the appeal is DISMISSED.